                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

UNITED STATES OF AMERICA                               )
                                                       )
                                                       )
v.                                                     )       Criminal No. 3:15-cr-00074
                                                       )       Judge Trauger
ANGELA SUDDARTH                                        )
                                                       )

                                 JUDGMENT OF ACQUITTAL

       On November 14, 2019, the Sixth Circuit Court of Appeals reversed the jury verdict that

found the defendant guilty of perjury, Count 18 of the Indictment returned against her. (Docket

No. 177). The Mandate has now issued (Docket No. 178).

       The appellate court having found insufficient evidence upon which the jury could have

rendered a verdict of guilty on Count 18, the court hereby enters a judgment of acquittal as to this

defendant on Count 18. The Judgment (Docket No. 148) and Sealed Statement of Reasons

(Docket No. 149) are hereby VACATED.

       It is so ORDERED.

       ENTER this 20th day of December 2019.




                                                       ________________________________
                                                       ALETA A. TRAUGER
                                                       U.S. District Judge
